              Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 1 of 7


1    Charles R. Messer (SBN 101094)
     messerc@cmtlaw.com
2
     David J. Kaminski (SBN 128509)
3    Kaminskid@cmtlaw.com
     Alex A. Wade (SBN 304022)
4    wadea@cmtlaw.com
     CARLSON & MESSER LLP
5
     5901 West Century Boulevard, Suite #1200
6    Los Angeles, CA 90045
     Tel: (310) 242-2200
7    Fax: (310) 242-2200
     Attorneys for Defendant
8
     CREDIT ONE BANK, N.A.
9

10                                  UNITED STATES DISTRICT COURT

11
                                   EASTERN DISTRICT OF CALIFORNIA

12
                                         SACRAMENTO DIVISION

13
      N.L., an infant by his mother and natural       Case No: 2:17-cv-01512-JAM-DB
14    guardian SANDRA LEMOS,
                                                      STATEMENT OF UNDISPUTED FACTS
15
                    Plaintiff,                        IN SUPPORT OF CREDIT ONE BANK,
16    v.                                              N.A.’S MOTION FOR SUMMARY
                                                      JUDGMENT, OR IN THE
17    CREDIT ONE BANK, N.A., GC SERVICES              ALTERNATIVE, PARTIAL SUMMARY
      LIMITED PARTNERSHIP, IENERGIZER                 JUDGMENT
18
      HOLDINGS, LIMITED, and FIRST
19    CONTACT, LLC a/k/a IQOR HOLDINGS,
      INC.,                                           Date:      November 6, 2018
20          Defendants.                               Time:      1:30 p.m.
                                                      Place:     U.S. District Court
21
                                                                 501 I Street
22                                                               Sacramento, CA 95814
                                                      Courtroom: 6, 14th Floor
23

24
                    Defendant CREDIT ONE BANK, N.A. (“Credit One” or “the Bank”) submits the
25
     following Statement of Undisputed Facts in support of its Motion for Summary Judgment,
26
     pursuant to Eastern District Local Civil Rule 56-260:
27

28

     {00102252;1}                          1
                                                        CREDIT ONE’S STATEMENT OF UNDISPUTED FACTS
                                                                         CASE NO.: 2:17-cv-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 2 of 7


1
                    Credit One’s Undisputed Facts:
2
      1.       This suit is based on calls by the Bank’s Plaintiff’s Amended Complaint.
3
         vendors, who were attempting to reach the
4
         Bank’s customer, D.V. (name redacted for
5
         privacy), at D.V.’s 916-308-9847 telephone
6
         number.
7
      2.       D.V. is a longtime and still current
8
         customer of the Bank who applied for, and
                                                        See Harwood declaration ¶ 7.
9
         was issued, a VISA credit card from the
10
         Bank. During the application process and
11
         again upon opting to use his VISA credit
12
         card, D.V. accepted the terms of the Bank’s
13
         Cardholder Agreement. The Cardholder
14
         Agreement clearly authorized the Bank and
15
         its vendors to contact D.V. at any telephone
16
         numbers he provided via live operator,
17
         automatic telephone dialing system (auto-
18
         dialer), prerecorded message, text message
19
         or email, to discuss, among other things,
20
         missed payments.
21
      3.       After D.V. breached the Cardholder See Harwood declaration ¶ 9.
22
         Agreement and failed to make timely
23
         payments, the Bank’s vendors called him to
24
         discuss his account.
25
      4.       D.V. first provided his 916-308-9847 See Harwood declaration ¶¶ 7 and 8.
26
         phone number (“the -9847 number” or
27
         “phone number at issue”) to the Bank on
28       March 26, 2014, during a call he made to the
     {00102252;1}                             2
                                                          CREDIT ONE’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 3 of 7


1
         Bank about his account – thus providing the
2
         Bank and its vendors with contractual
3
         consent to call him at his -9847 number
4
      5.       Unbeknownst to the Bank and its           See Harwood declaration ¶ 10.
5
         vendors, the -9847 phone number was
6
         subsequently relinquished by D.V.
7
         Subpoenaed records demonstrate that the -
8
         9847 number was reassigned to Plaintiff
9
         N.L.’s mother on December 19, 2016. The
10
         Bank’s vendors had no notice or any other
11
         reason to know that the -9847 phone number
12
         was reassigned to Plaintiff.
13

14
      6.       The Bank hires independently contracted See Harwood Decl. ¶ 6.
15
         vendors to make collection calls to the
16
         Bank’s customers, only at telephone numbers
17
         which customers provide, to discuss issues
18
         related to their accounts, such as delinquent
19
         payments.
20
      7.       The Bank hired iEnergizer, First Contact See Harwood declaration.
21
         and GC Services as independent contractors
22
         to make collection calls regarding D.V.’s
23
         past due account.
24
      8.       The Bank, itself, never called Plaintiff at See Harwood Decl. ¶ 12.
25
         the -9847 phone number.
26
      9.       The Bank’s vendors made 189 calls to the See Harwood Decl. ¶ 11, Exhs. 1 and 2
27
         -9847 phone number after December 19,
28
         2016 (between February 20, 2017 and June
     {00102252;1}                            3
                                                           CREDIT ONE’S STATEMENT OF UNDISPUTED FACTS
                                                                            CASE NO.: 2:17-cv-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 4 of 7


1
         13, 2017): 115 calls were made by Defendant
2
         iEnergizer between February 20, 2017 and
3
         March 16, 2017; 48 calls were made by
4
         Defendant GC Services between March 18,
5
         2017 and March 26, 2017; and 26 calls were
6
         made by Defendant First Contact between
7
         April 8, 2017 and June 13, 2017.
8
      10. Out of the 189 calls made to the -9847 See Harwood Decl. ¶ 13.
9
         number by the Bank’s Vendors after
10
         December 19, 2016, only one call was
11
         answered; that call was made by iEnergizer
12
         and was dated February 22, 2017.
13
      11. The recording of the one conversation           See Ex. 3 to Harwood Decl. (transcription of
14
         Plaintiff had with one of the Bank’s             the February 22, 2017 call recording).
15
         vendors, iEnergizer, is of a brief February
16
         22, 2017 telephone conversation as follows:
17

18             Plaintiff: “Hello who is this?”

19             iEnergizer representative: “Um please
20
               note ma’am, this call may be monitored
               or recorded for quality assurance. Can I
21             speak with D.V.?

22             iEnergizer representative: “Hello?”

23    (End of call, Plaintiff hangs up).

24

25    12. Plaintiff never         told the iEnergizer See Ex. 3 to Harwood Decl. (transcription of

26       representative (the Bank vendor who made the February 22, 2017 call recording).

27       the February 22, 2017 call), to stop calling

28       the -9847, or that he was a child.

     {00102252;1}                                4
                                                           CREDIT ONE’S STATEMENT OF UNDISPUTED FACTS
                                                                            CASE NO.: 2:17-cv-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 5 of 7


1
      13. Shortly after Plaintiff began receiving See Ex. 7 to Wade Decl., Plaintiff’s
2
         calls in February of 2017, they used an App Deposition, 52:9-12; and Ex. 8 to Wade Decl.,
3
         native to Plaintiff’s Metro PCS phone to Plaintiff’s mother’s deposition, 52:5-25.
4
         report the calls when the calls first started.
5

6     14. Shortly after reporting the Bank’s See Ex. 8 to Wade Decl., Plaintiff’s mother’s

7        vendors’ calls, Plaintiff received a call from deposition, 54:3-9.

8        an attorney named Kevin Crick. Plaintiff’s

9        mother confirmed that Plaintiff passed the

10       phone to her and she questioned why Mr.

11       Crick was calling her son (Plaintiff), wherein

12       Kevin Crick responded: “I’m an attorney that

13       represents harassment calls, particularly to

14       minors and your son reported harassing calls

15       through the Metro PCS App.”

16    15. After the conversation with Kevin Crick, See Harwood declaration ¶¶ 11, 13 and 19.

17       the Plaintiff, his mother, and his attorney

18       allowed the calls to continue from when the

19       calls began (in February of 2017), until June

20       of 2017, without ever notifying the Bank or

21       asking the Bank to stop calling.

22

23    16. The Bank’s Vendors calls to the -9847 See Harwood Decl. ¶ 15.

24       number ceased on June 13, 2017, because

25
         there was a payment made on D.V.’s account

26
         that brought his account current.

27
      17. The Bank’s first notice that -9847 was a See Harwood Decl. ¶ 19.

28
         wrong number and that the Plaintiff wished

     {00102252;1}                             5
                                                          CREDIT ONE’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 6 of 7


1
         calls to -9847 to cease was in the Plaintiff’s
2
         Summons and Complaint which were served
3
         in this case.
4

5

6
                                                          CARLSON & MESSER LLP
7    Dated: October 9, 2018                               By: Charles R. Messer
                                                              Charles R. Messer
8
                                                              David J. Kaminski
9                                                             Alex A. Wade
                                                              Attorneys for Defendant,
10                                                            CREDIT ONE BANK, N.A.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00102252;1}                           6
                                                          CREDIT ONE’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
         Case 2:17-cv-01512-JAM-DB Document 55-17 Filed 10/09/18 Page 7 of 7


1                           CERTIFICATE OF SERVICE
2

3
          I, Charles R. Messer, hereby certify that on this 9th day of October, 2018, a
4
     true and accurate copy of the foregoing STATEMENT OF UNDISPUTED FACTS
5

6    IN SUPPORT OF CREDIT ONE BANK, N.A.’S MOTION FOR SUMMARY
7
     JUDGMENT,      OR    IN    THE    ALTERNATIVE,         PARTIAL       SUMMARY
8

9    JUDGMENT were served via the District Court ECF System on the Following:
10

11        Email: ari@marcuszelman.com
                 jonathan.a.stieglitz@gmail.com
12
                 yzelman@marcuszelman.com
13               paul.grammatico@kattenlaw.com
14
                 fhabib@behblaw.com
                 cocarroll@behblaw.com
15               margie@rudnickifirm.com
16

17
                                                  /s/Charles R. Messer
18                                                Charles R. Messer
                                                  CARLSON & MESSER LLP
19

20

21

22

23

24

25

26

27

28
                                  CERTIFICATE OF SERVICE
